Case: 4:12-cv-00361-AGF Doc. #: 797 Filed: 12/03/19 Page: 1 of 2 PageID #: 10701



               IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
                                      )
SCOTT D. MCCLURG, et al.,             )
                                      )
                        Plaintiffs,   )
                                      )
                                         Pertaining to Cases Consolidated for
vs.                                   )
                                         Discovery and Pretrial Proceedings under
                                      )
                                         Lead Case No. 4:12CV00361 AGF
MALLINCKRODT, LLC., et al.,           )
                                      )
                        Defendants.   )

          BANKRUPTCY LITIGATION ADMINISTRATOR’S THIRD AMENDED
       CERTIFICATE OF SERVICE OF NOTICES OF SETTLEMENT AWARD IN
          PERSONAL INJURY CASE UPON UNITED STATES TRUSTEES
                       AND BANKRUPTCY TRUSTEES

         COMES NOW Robert E. Eggmann, the court-appointed Bankruptcy Litigation

Administrator1 in the above-captioned cause of action, by and through the undersigned counsel,

pursuant to this Court’s Order of October 16, 2019 [ECF No. 785], and files his Second Amended

Certificate of Service of Notices of Settlement Award in Personal Injury Case Upon United States

Trustees and Bankruptcy Trustees, amending the original Certificate of Service of Notices of

Settlement Award in Personal Injury Case Upon United States Trustees and Bankruptcy Trustees

[ECF No. 786] filed on November 1, 2019, and amending the First Amended Certificate of Service

of Notices of Settlement Award in Personal Injury Case Upon United States Trustees and

Bankruptcy Trustees [ECF No. 789] filed on November 18, 2019, and amending the Second

Amended Certificate of Service of Notices of Settlement Award in Personal Injury Case Upon




1
  Unless otherwise indicated, all defined terms contained in this Certificate of Service of Notices of Settlement Award
in Personal Injury Case shall have the same meanings assigned to them in the Amended Motion of Plaintiffs’ Counsel
for an Order: (1) Appointing a Bankruptcy Litigation Administrator to Serve in this Case, (2) Granting the Bankruptcy
Litigation Administrator Authority to Perform Certain Duties as Set Forth in this Motion, (3) Approving the Proposed
Notice of Settlement Award, and (4) Setting a Deadline for Response to the Proposed Notice of Settlement Award
[ECF No. 784] filed in this case.
Case: 4:12-cv-00361-AGF Doc. #: 797 Filed: 12/03/19 Page: 2 of 2 PageID #: 10702



United States Trustees and Bankruptcy Trustees [ECF No. 795] filed on December 2, 2019, and

evidencing service of a certain Notice of Settlement Award in Personal Injury Case Upon United

States Trustees and Bankruptcy Trustees on December 3, 2019 as follows:

   1. With respect to the Bankruptcy Claim of Rosemary L. Wielms: by email upon the Office
      of the United States Trustee- Region 13 at Paul.A.Randolph@usdoj.gov.

                                           Respectfully submitted,

                                           /s/ Robert E. Eggmann
                                           Robert E. Eggmann, Missouri Bar # 37374
                                           CARMODY MACDONALD P.C.
                                           120 S. Central Ave., Suite 1800
                                           St. Louis, Missouri 63105
                                           (314) 854-8600
                                           Fax No. (314) 854-8660
                                           ree@carmodymacdonald.com
                                           BANKRUPTCY LITIGATION ADMINISTRATOR




                                              2
